Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 10/07/2022 have been fully considered but they are not persuasive. 
ARGUMENT:

    PNG
    media_image1.png
    78
    446
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    39
    434
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    67
    443
    media_image3.png
    Greyscale

Applicant argues that a prima facie case of anticipation has apparently not been established.  In response, the Examiner respectfully submits that anticipation is determined on the basis of the evidence as a whole and the relative persuasiveness of the arguments. See In re Oetiker, 977 F.2d 1443, 1445, 24 USPQ2d 1443, 1444 (Fed. Cir. 1992); In re Hedges, 783 F.2d 1038, 1039, 228 USPQ 685,686 (Fed. Cir. 1992); In re Piasecki, 745 F.2d 1468, 1472, 223 USPQ 785,788 (Fed. Cir. 1984); and In re Rinehart, 531 F.2d 1048, 1052, 189 USPQ 143,147 (CCPA 1976). Using this standard, the Examiner respectfully submits that the burden of presenting a prima facie case of anticipation has successfully been satisfied, since evidence of corresponding claim elements in the prior art has been presented, and since the Examiner has expressly articulated the anticipation that fairly suggest Applicant's claimed invention.  With regard to the Applicant’s assertions that the prior art of record does not fairly teach or disclose each and every limitation contained within the claims, it appears as if the Applicant is reading limitations into the claims from the specification.  Consequently, the points argued are not recited in the claims themselves.  For that reason, a solid argument in their contemplation cannot be established.  Subsequent amendments to the claim language that would include the positions presented by the Applicant’s arguments would provoke the Examiner to address the claims individually and as a whole, in light of the remaining limitations as well as the specification.  Until such amendments are rendered, the arguments are disregarded and will not be countered. 
Although the specification may contain recitations of intended use, alternative points of view and subjective interpretative differences between the prior art of record and the present invention as premeditated, it is the claims themselves that are given patentable weight only inasmuch as they are constructed.  Because the claimed invention has been painted with the broad stroke of petitioning for limitations that encompasses more than is asserted in the Applicant’s claims, the prior art of record continues to fully discloses the Applicant’s inventions as claimed.
In the claim limitation is not said the rod is going to be detachable or not, so the Pfann prior art teaches every limitation contained within the claim as written. See also part (164) as a rod to screw the lever (51).
Applicant should carefully consider revising the claim language to overcome the pending rejections which may place the application in a better condition for allowance.




	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pfann (DE102008028604).
As to independent claim 18, Pfann teaches a drive, comprising: an electric motor (50) including a housing part (52); a brake (550); a fan cowl (35) detachably connected to the housing part (52) and including a recess (see annotated figure 1); a cover part (55, see figure 2) projecting through the recess (see annotated figure 1); a rod (51, 164) guidable through the cover part (55), movably provided on the brake (550) and adapted to manually actuate the brake (550) as shown in figures 1 and 2.  

    PNG
    media_image4.png
    547
    660
    media_image4.png
    Greyscale

As to claim 19/18, Pfann teaches wherein the housing part (52) is arranged as a stator housing part as shown in figure 1.  
As to claim 20/18, Pfann teaches wherein the recess (see annotated figure 1) is arranged as a slot as shown in figure 1.  
As to claim 21/18, Pfann teaches wherein the rod (51) is pivotable with respect to the cover part (55), is arranged as a lever, and is adapted to manually actuate the brake by lifting the brake (550) as shown in figures 1 and 2.  
As to claim 22/18, Pfann teaches wherein the cover part (55) is movable with respect to the fan cowl (35) as shown in figure 2.  
As to claim 23/22, Pfann teaches wherein the cover part (55) and the rod (51) are pivotable back and forth as shown in figure 2.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 24-28, 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pfann (DE102008028604) as applied in claim 18 above, and further in view of Seeto et al. (6,125,975).
As to claim 24/18, Pfann teaches wherein the cover part (55) is snapped into the fan cowl (35) is snapped into a slot of the fan cowl (35) as shown in figure 2, but Pfann teaches the claimed limitation as discussed above except and/or is made from rubber and/or plastic.  
However Seeto et al. teaches a cover part (68) is made from rubber and/or plastic (column 5, lines 57-59), for the advantageous benefit of sealing the aperture.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Pfann by usingthe cover part is made from rubber and/or plastic, as taught by Seeto et al., to provide a seal to the aperture.
As to claim 25/18, Pfann teaches wherein the cover part (55) includes a plate-shaped area (see annotated figure 2) and a guide region ( see annotated figure 2) is connected to the plate-shaped area, first groove section (see annotated figure 2) set apart from each other in a circumferential direction being provided on the guide region (see annotated figure 2) , the fan cowl (35) and/or a respective edge region (see figure 1 for the edge region) of a slot of the fan cowl (55) projecting into one of the first groove sections (see annotated figure 2) as shown in figures 1 and 2.  

    PNG
    media_image5.png
    664
    580
    media_image5.png
    Greyscale

As to claim 26/25, Pfann teaches wherein an area covered by the recess (see annotated figure 1) in an axial direction is greater than an area covered by the guide region (see annotated figure 2) , an area covered by the plate-shaped area (see annotated figure 2) in the axial direction being larger than the area covered by the recess (see annotated figure 1) as shown in figures 1 and 2.  
As to claim 27/25, Pfann teaches wherein second groove sections (see annotated figure 2) are provided on the guide region and are set apart from the first groove sections (see annotated figure 2) in an axial direction as shown in figure 2.  
As to claim 28/27, Pfann teaches wherein each of the groove sections (see annotated figure 2) includes two depressions set apart from each other in a circumferential direction as shown in figure 2.  
As to claim 31/25, Pfann teaches wherein the guide region (see annotated figure 2) of the cover part projects through a slot provided in the fan cowl (35) and/or the plate-shaped area rests on a radially outer surface area of the fan cowl as shown in figure 2.  
Allowable Subject Matter
Claims 29-30, 32-41 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Conrad (6,781,264) teaches an electric motor including a housing part; a brake; a fan cowl detachably connected to the housing part and including a recess; a cover part projecting through the recess; a rod guidable through the cover part, movably provided on the brake and adapted to manually actuate the brake as claimed in claim 18.
Stearns (2,620,901) the cover part (65) is snapped into the cowl (34) is snapped into a slot of the cowl (34) as claimed in claim 24.
Beiter (EP2493058) teaches an electric motor including a housing part; a brake; a fan cowl detachably connected to the housing part and including a recess; a cover part projecting through the recess; a rod guidable through the cover part, movably provided on the brake and adapted to manually actuate the brake as claimed in claim 18.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A GONZALEZ QUINONES whose telephone number is (571)270-7850. The examiner can normally be reached Monday-Friday: 6:30-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSE A GONZALEZ QUINONES/Primary Examiner, Art Unit 2834                                                                                                                                                                                                        November 19, 2022